UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        6/3/2021
---------------------------------------------------------------------- X
                                                                       :
Dominion Capital LLC,                                                  :
                                                                       :
                                    Plaintiff,                         :     21-cv-02258 (AJN)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
Ault,                                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. Per the Court’s notice of initial pretrial conference, the
parties shall submit their proposed case management plan and joint letter no later than seven
days prior to the scheduled conference. In the joint letter, the parties should advise the Court
if they can do without a conference altogether. If so, the Court may enter a case management
plan and scheduling order and the parties need not appear. If not, the Court will hold the initial
pretrial conference by telephone. The parties and members of the public may access the
proceeding by dialing (888) 363-4749 and entering access code 9196964. In either case, counsel
should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.



SO ORDERED.

Dated: June 3, 2021                                        __________________________________
       New York, New York                                          ALISON J. NATHAN
                                                                 United States District Judge
